Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6, 9-11, and 13-15 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 4, 2019, April 21, 2020, and October 13, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 15 is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent No. 5,136,643) in view of Vasic et al. (U.S. Patent Pub. No. 2008/0301445).

Regarding claims 1, and 13-15, Fischer teaches a method for ensuring authenticity of at least one value of a device property, wherein the device property is a characteristic of a device, the method comprising: signing at least one operating value of at least one dynamic device property using a digital key, wherein an operating-value-dependent digital signature is generated (col. 5, lines 45-59); generating a certificate from the at least one operating value and from the operating-value-dependent digital signature (col. 8, lines 16-38).
Fischer does not teach updating the certificate when one of the at least one operating values changes above a particular threshold value.
Vasic et al. teaches updating the certificate when one of the at least one operating values changes above a particular threshold value (paragraph 0088-0090).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine updating the certificate when the operating values change above a threshold, as taught by Vasic et al., with the method of Fischer.  It would have been obvious for such modifications because after a baseline is set of what is to be expected, any changes should send alerts and be adjusted.

Regarding claim 2, Fischer teaches further comprising updating the operating-value-dependent digital signature when one of the at least one operating values changes above a predefined threshold value (col. 4, lines 1-13).

Regarding claim 3, Fischer teaches wherein the digital key is a private key (col. 2, lines 40-46).

Regarding claim 4, Fischer teaches wherein the at least one dynamic device property comprises an operating time of the device (col. 4, lines 1-13).

Regarding claim 5, Fischer teaches wherein the at least one dynamic device property comprises an error count of the device, an error code of the device, a number of restarts of the device, a number of maintenance activities carried out on the device, a measured value ascertained by the device, a drift of a measured value ascertained by the device, or any combination thereof (col. 4, lines 1-13).

claim 6, Fischer teaches wherein one or more operating values of the at least one operating value are dependent on an operating time of the device (col. 4, lines 1-13).

Regarding claim 9, Fischer teaches further comprising transmitting the certificate from the device to a receiver (col. 6, lines 51-61).

Regarding claim 10, Fischer as modified by Vasic et al. teaches further comprising authenticating, by the receiver, the receiver to the device prior to the transmitting (see paragraph 0135 of Vasic et al.).

Regarding claim 11, Fischer teaches further comprising: checking the certificate, and checking whether the operating-value-dependent digital signature matches the at least one operating value using a public key (col. 9, lines 27-46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433